Citation Nr: 0715975	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  05-02 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to a higher disability rating for 
chondromalacia patella of the right knee, currently evaluated 
as 10 percent disabling.

2.  Entitlement to service connection for a left knee 
disorder, including as secondary to service-connected 
chondromalacia patella of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran had active military service from December 1987 to 
October 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Sioux Falls, South Dakota.


FINDINGS OF FACT

1.  The veteran has pain and crepitus of the right knee 
related to the chondromalacia of his patella, but he does not 
have overall moderate impairment of his tibia and fibula, 
significant limitation of motion in his knees, 
moderate recurrent subluxation or lateral instability, 
dislocated semilunar cartilage, or ankylosis.

2.  A left knee disorder was initially demonstrated years 
after service, and there is no competent medical nexus 
evidence of record indicating it is due to or aggravated by 
service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 10 
percent for chondromalacia of the right patella.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5256-5262 (2006).

2.  A left knee disorder was not incurred in or aggravated by 
active military service, and is not proximately due to or 
aggravated by service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 5103, 5103A, 5107 (West 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.310 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Because the Court's 
decision in Dingess/Hartman is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of a May 2004 letter from the agency of original jurisdiction 
(AOJ) to the appellant.  This letter informed the appellant 
of what evidence was required to substantiate his claim for 
an increased disability rating for his service-connected 
chondromalacia of the right patella and his claim of 
entitlement to service connection for a left knee disorder.  
This letter also informed him of his and VA's respective 
duties for obtaining evidence, as well as requested that the 
veteran submit any additional evidence in his possession 
pertaining to his claims. 

This letter failed to discuss the law pertaining to the 
assignment of a disability evaluation upon the grant of 
service connection and the law pertaining to the assignment 
of an effective date upon the grant of service connection or 
an increased rating, in compliance with Dingess/Hartman.  
However, because the instant decision denies the veteran's 
claims for service connection and an increased disability 
rating, no disability evaluation or effective date will be 
assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was decided after the 
issuance of initial, appropriate VCAA notice.  As such, there 
was no defect with respect to timing of the VCAA notice.

The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
reports of VA post-service treatment and examinations.  
Additionally, the claims file contains the veteran's own 
statements in support of his claims, as well as statements 
submitted on his behalf.  The Board has carefully reviewed 
such statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record for the time period at issue, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Increased Disability Evaluation

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2003).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).

Service Connection

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
chronic diseases will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10

Service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
condition.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a).  But 
medical evidence is required to show this secondary cause-
and-effect relationship; mere lay opinion will not suffice.  
See Lanthan v. Brown, 7 Vet. App. 359, 365 (1995).

In addition, secondary service connection is permitted for 
aggravation of a 
nonservice-connected disability caused by a service-connected 
condition.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(". . . when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability . . . over and above 
the degree of disability existing prior to the 
aggravation.").

Analysis

Increased Disability Evaluation

The veteran's right knee disorder is currently evaluated as 
10-percent disabling.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257, a 10 rating is assigned under this code for slight 
overall knee impairment, including due to recurrent 
subluxation or lateral instability.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  For the next higher 20 percent rating, 
there must be moderate overall knee impairment, also with 
recurrent subluxation or lateral instability, and the maximum 
30-percent rating under this code requires severe overall 
impairment.  Id.

Upon reviewing the rating criteria in relation to the 
evidence for consideration, the Board finds no justifiable 
basis for rating the veteran's right knee disorder under DC 
5257.  Objective clinical evaluation of this knee repeatedly 
has been unremarkable for any indications of instability or 
subluxation, despite the veteran's report that he sometimes 
wears a brace on this knee for support.  The Court has held 
that in determining the proper rating to be assigned for a 
given disability, the Board may only consider those factors 
which are included in the rating criteria provided by 
regulations for rating that disability.  To do otherwise 
would be error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992).  The Court then went on to note that the 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case", Butts v. 
Brown, 5 Vet. App. 532, 538 (1993), and that one diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, 
the current diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code by a VA adjudicator must, however, 
be specifically explained.  See Pernorio, 2 Vet. App. at 629.

In this particular case at hand, the absence of any objective 
clinical indications of instability or subluxation - much 
less on a "recurrent" basis - is sufficient reason to rate 
the veteran's right knee disability under another, "more 
appropriate" code than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

To this end, the veteran's right knee disability is more 
appropriately evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003, since there is X-ray confirmation of degenerative 
arthritis in this knee.  But even so, his overall disability 
picture remains most consistent with the currently assigned 
10 percent disability evaluation.  So even considering this 
alternative code, a higher disability rating is not 
warranted.

Under Diagnostic Code 5003 for degenerative arthritis, the 
disability will be rated on the basis of limitation of motion 
under the appropriate Diagnostic Codes for the specific joint 
or joints involved.  Here, since it is the veteran's knee at 
issue, the relevant Diagnostic Codes are 5260 (for flexion) 
and 5261 (for extension).

When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
Diagnostic Codes, a rating of 10 percent is for application, 
nonetheless, for each such major joint or group of minor 
joints affected by limitation of motion, to be combined under 
Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  In the absence of 
limitation of motion, a 10 percent rating is assigned if 
there is X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups.  A 20 percent 
rating is warranted when 
X-ray evidence shows involvement of two or more major joints 
or two or more minor joint groups, with occasional 
incapacitating exacerbations.  Ibid.  

According to Diagnostic Code 5260, a noncompensable rating is 
assigned when flexion is limited to 60 degrees and a 10 
percent rating is assigned when flexion is limited to 45 
degrees.  A 20 percent rating requires flexion limited to 30 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a noncompensable evaluation is 
warranted when extension is limited to 5 degrees and a 10 
percent evaluation is warranted when extension is limited to 
10 degrees.  A 20 percent evaluation is warranted when 
extension is limited to 15 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

The objective clinical evidence of record does not show the 
veteran has flexion limited to 30 degrees or extension 
limited to 15 degrees.  His range of motion far exceeds these 
respective limits.  Indeed, the medical evidence of record 
clearly indicates that he has most recently had extension to 
0 degrees, and that his flexion, at worst, and fully 
acknowledging his pain, is still to at least 130 degrees.  
VA considers "full" range of motion for the knee to be from 
0 to 140 degrees (full extension to full flexion).  See 
38 C.F.R. § 4.71, Plate II.  Thus, the veteran has, at most, 
slight limitation of motion in his right knee, insufficient 
to warrant even the lowest possible noncompensable disability 
evaluations under Diagnostic Codes 5260 and 5261.

Furthermore, the veteran also is not entitled to a separate 
10 percent minimum compensable disability evaluation for his 
flexion under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  See 
VAOPGCPREC 9-2004 (Sept. 17, 2004) (where joint motion is not 
limited, but there is objective evidence of pain on motion, 
only one compensable disability evaluation is warranted, 
under either Diagnostic Code 5260 or Diagnostic Code 5261; a 
compensable evaluation based solely on painful motion under 
both Diagnostic Codes would violate 38 C.F.R. § 4.14).  The 
rating schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same 
symptomatology; such a result would overcompensate him or her 
for the actual impairment of earning capacity.  See 38 C.F.R. 
§ 4.14 (2006); Esteban v. Brown, 6 Vet. App 259 (1994).  
Therefore, his symptomatology most closely fits within the 
criteria for the currently assigned 10 percent rating.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.

The Board also has considered whether the veteran may be 
entitled to a higher rating under other potentially 
applicable Diagnostic Codes - including 5256, 5258, and 
5262.  However, the evidence indicates he currently does not 
have ankylosis in his right knee, so Diagnostic Code 5256 is 
inapplicable.  See also Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992), 
both indicating that ankylosis is complete immobility of the 
knee joint in a fixed position, either favorable or 
unfavorable.

Under Diagnostic Code 5258, a 20 percent rating is warranted 
where there is evidence of dislocated semilunar cartilage.  
Here, though, there is no evidence of dislocation of the 
semilunar cartilage, as would be manifested by swelling or 
abnormal motion of the joint.  Moreover, the evidence does 
not show the veteran has malunion or impairment of the tibia 
and fibula.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262.  

The Board further notes that, in VAOGCPREC 23-97 (July 1, 
1997; revised July 24, 1997), VA's General Counsel held that 
a claimant who has arthritis and instability of the knee may 
be rated separately under DCs 5003 and 5257, respectively.  
The General Counsel more recently held in VAOGCPREC 9-98 
(August 14, 1998) that a separate rating for arthritis also 
could be based on X-ray findings and painful motion under 38 
C.F.R. § 4.59.  See, too, Degmetich v. Brown, 104 F. 3d 1328, 
1331 (Fed Cir 1997).  VAOPGCPREC 9-98 further states, 
however, that, to warrant a separate rating for arthritis 
based on X-ray findings and limited motion under DCs 5260 or 
5261, the limited motion need not be compensable but must at 
least meet the criteria for a zero-percent rating.

Nevertheless, as previously mentioned, there is no objective 
clinical evidence of instability or subluxation in the 
veteran's right knee, as required by DC 5257.  Diagnostic 
testing repeatedly has shown that his medial and lateral 
tibiofemoral joints are intact, as are his cruciate and 
collateral ligaments.  Moreover, there has been no objective 
clinical evidence of atrophy in his right thigh or leg, or of 
effusion or swelling in his knee, and there has only been a 
minimal degree of crepitus.  As such, he is not entitled to a 
separate rating under Code 5257.

In concluding the veteran is not entitled to a higher initial 
rating for his right knee disability, the Board has 
considered as well whether he has additional functional loss 
- over and beyond that objectively shown - due to his pain, 
or because of weakness, premature or excess fatigability, 
incoordination, etc.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995), citing 38 C.F.R. §§ 4.40, 4.45, and 4.59.  He reports 
experiencing right knee pain, with exacerbations from 
prolonged walking and driving and limits related to playing 
basketball, ascending or descending stairs, and playing golf.  
But, he also acknowledges that Ibuprofen, rest, and taking 
Ultram as needed, alleviated this pain.  Moreover, there has 
been no objective clinical indication, including at his VA 
compensation examinations, that his knee pain causes 
additional functional impairment over and beyond that 
objectively shown, even when his symptoms are most 
problematic, during "flare-ups."  As a result, his current 
10 percent rating adequately compensates him for the extent 
of his pain, including insofar as its resulting affect on his 
range of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003, permitting the assignment of a 10 percent rating, but 
not necessarily more, even when the veteran does not have 
sufficient limitation of motion to otherwise warrant this 
rating since the arthritic pain will undoubtedly affect his 
range of motion.

Finally, the Board has considered whether the veteran is 
entitled to a higher rating on an extra-schedular basis.  
However, the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  See 
38 C.F.R. § 3.321(b)(1).  There has been no showing by him 
that the degenerative joint disease in his right knee has 
caused marked interference with his employment (meaning above 
and beyond that contemplated by his current 10-percent 
rating) or necessitated frequent periods of hospitalization 
so as to render impractical the application of the regular 
rating schedule standards.  Accordingly, the Board does not 
have to refer this case to the Director of Compensation and 
Pension Service for extra-schedular consideration.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against assigning an initial rating higher than 
10 percent for the chondromalacia patella of the veteran's 
right knee, on either a schedular or extra-schedular basis.  
And since the preponderance of the evidence is against his 
claim, there is no reasonable doubt to resolve in his favor.  
See 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Service Connection
 
Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a left knee 
disorder, including as secondary to his service-connected 
chondromalacia patella of the right knee, so it must be 
denied.  38 C.F.R. § 3.102.  

The service medical records do not show that the veteran 
complained of or was treated for a left knee disorder during 
his military service.  The Board also notes that the veteran 
did not make any complaints related to his left knee at his 
Medical Board.  This is probatively significant and given a 
lot of weight and credibility because this was at a time 
contemporaneous to the alleged incidents in question.  See, 
e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  It 
stands to reason that, if he indeed had any problems at his 
discharge from service, then he would have at least mentioned 
this during his military separation.  See 38 C.F.R. 
§ 3.303(a) (service connection requires that the facts 
"affirmatively [show] inception or aggravation . . . ."). 

In addition, there is no objective evidence of continuance of 
symptomatology during the years following the veteran's 
discharge from service.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology).  In 
particular, the veteran's left knee disorder was not 
manifested or diagnosed within the one-year presumptive 
period following his discharge from service in October 1991.  
Instead, it appears that the veteran was not diagnosed with a 
left knee disorder until he sought treatment VA in 2004, over 
12 years after his active duty service in the military had 
concluded.  In the absence of demonstration of continuity of 
symptomatology, the initial demonstration of the disability 
at issue, years after service, is too remote from service to 
be reasonably related to service.

More significantly, there is no competent clinical evidence 
that relates his current left knee disorder to his service.  
Both the June 2004 and the May 2005 VA examiners found that 
the veteran's left knee disorder was not related to his 
service-connected right knee disorder.  The VA examiners 
noted that the veteran did not have a history of injury to 
left knee during service and stated that the veteran's right 
knee disorder did not create a limping gait, which makes it 
unlikely that his left knee disorder to his service-connected 
right knee disorder.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000) ("A veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. .").  

Likewise, the May 2005 VA examiner found that the veteran's 
service medical records showed that the veteran had bilateral 
outward pointing of the patellas, indicative of a congential 
bilateral patella condition, which predisposed him to patella 
trauma, such as subluxations, and absent an in-service 
injury, this was likely the cause of his left knee 
degenerative joint disease.  A congenital or developmental 
defect is not considered a disease for purposes of VA 
disability compensation and, consequently, cannot be service 
connected as a matter of law.  See 38 C.F.R. §§ 3.303(c), 
4.9.  See, too, Sabonis v. Brown, 6 Vet. App. 426 (1994).  
The only possible exception to the rule on developmental 
defects is if there is probative evidence of additional 
disability due to aggravation by superimposed disease or 
injury.  In this case, though, there currently is no 
persuasive medical nexus evidence of record indicating his 
preexisting congenital left knee patella condition 
chronically worsened or increased in severity during or as a 
result of his service in the military.  See Jensen v. Brown, 
19 F.3d 1413 (Fed. Cir. 1994) and Hunt v. Derwinski, 
1 Vet. App. 292 (1991) (temporary or intermittent flare-ups 
during service of a preexisting injury or disease are 
insufficient to be considered aggravation in service unless 
the underlying condition, as contrasted to symptoms, is 
worsened).  

In short, there currently is no persuasive medical nexus 
evidence of record indicating the veteran's current left knee 
disorder was incurred or aggravated during or as a result of 
his service in the military, including as secondary to his 
service-connected right knee chondromalacia patella.  See 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In 
order for service connection for a particular disability to 
be granted, a claimant must establish he or she has that 
disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service 
or some other manifestation of the disability during 
service.'"  Citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).

Therefore, the only evidence portending that the veteran's 
left knee disorder is in any way related to his service-
connected chondromalacia patella of the right knee, comes 
from him personally.  As a layman, the veteran simply does 
not have the necessary medical training and/or expertise to 
determine the cause of this.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  See, too, Savage v. Gober 10 
Vet. App. at 495-498, indicating that, even in situations of 
continuity of symptomatology after service, there still must 
be medical evidence relating the current conditions at issue 
to that symptomatology.  Id.  As such, his allegations, 
alone, have no probative value without medical evidence 
substantiating them.  So the preponderance of the evidence is 
against his claim, in turn, meaning the benefit-of-the-doubt 
rule does not apply.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Winsett v. West, 11 Vet. 
App. 420, 424 (1998).  Here, there is not; rather, mostly 
evidence against the claim, so it must be denied.  38 C.F.R. 
§ 3.102.


ORDER

The claim for a rating higher than 10 percent for 
chondromalacia of the right patella is denied.

The claim for service connection of a left knee disorder, 
including as due to service-connected chondromalacia patella 
of the right knee, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


